t c summary opinion united_states tax_court william ivan doty and sandra ann doty petitioners v commissioner of internal revenue respondent docket no 615-01s filed date william ivan doty pro_se frederic j fernandez for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined that petitioner had dollar_figure in additional pension and annuity income resulting in a deficiency in the amount of dollar_figure in petitioners’ federal_income_tax this court must decide whether petitioners must include in gross_income dollar_figure in proceeds from the termination of life_insurance policies some of the facts in this case have been stipulated and are so found petitioners resided in kingston wisconsin at the time they filed their petition on date petitioners sent a letter to northwestern mutual_life_insurance_company northwestern to request the termination of six life_insurance policies only five of the six surrendered policies are at issue and all subsequent references are to the policies in issue on date northwestern sent a letter to petitioner which stated that the cancellation of each of the five life_insurance policies would result in taxable gain to petitioners which northwestern was required to report to the internal_revenue_service northwestern’s letter also listed the estimated taxable gain with respect to each of the five surrendered life_insurance policies for the taxable_year northwestern issued to petitioners two forms which reported gross distributions totaling dollar_figure and taxable_distributions totaling dollar_figure with respect to the five surrendered life_insurance policies petitioners did not report the distributions of dollar_figure from northwestern on their federal_income_tax return respondent determined that petitioners received gross_income of dollar_figure from the surrender of the five life_insurance policies in general the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 petitioners do not argue the applicability of sec_7491 and the record reflects that sec_7491 does not apply with exceptions not applicable in this case in general any amount which is received under a life_insurance_contract before the annuity_starting_date and which is not received as an annuity is included in gross_income to the extent it exceeds the investment_in_the_contract sec_72 c this includes any amount received under a contract on its complete surrender sec_72 the investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract less amounts previously received under the contract to the extent they were excludable from gross_income sec_72 petitioners admit that the proceeds from the surrender of the five life_insurance policies are taxable petitioners contest the computation by northwestern of the taxable gain from the distributions of the five surrendered life_insurance policies on date northwestern sent petitioner a letter which generally explained the calculation of the taxable_portion of petitioners’ surrendered life_insurance policies northwestern also provided petitioner a surrender of policy statement which detailed the policy value and the net_proceeds with respect to each surrendered life_insurance_policy on date northwestern sent a letter to petitioner which further explained the calculation of the taxable_portion of the surrendered life_insurance policies on date in a sworn affidavit linda a schaefer ms schaefer northwestern’s director of the policyowners department set forth the total policy cash_value the net cost and the net taxable gain with respect to each of petitioners’ five surrendered life_insurance policies ms schaefer’s statement also explained in detail how each of these amounts was computed in a second sworn affidavit bearing the same date ms schaefer provided a detailed history of the premiums_paid and the loans made with respect to petitioners’ surrendered life_insurance policies petitioner testified that he received annual statements from northwestern with respect to the surrendered life_insurance policies which detailed premium and loan payments petitioner stated that he had never questioned any of the information provided by the statements prior to his cancellation of the policies at trial petitioner presented no evidence other than undocumented and uncorroborated assertions to establish that petitioners had a greater investment in the five surrendered life_insurance policies than the amounts computed by northwestern petitioner failed to show that northwestern’s records were not correct and that respondent’s determination was not correct accordingly respondent’s determination that petitioners must include dollar_figure in gross_income with respect to the five surrendered life_insurance policies is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
